Case 1:19-cv-09617-KPF Document 67-19 Filed 06/21/21 Page 1 of 7




           EXHIBIT S
    4      C'                               a https://web.archive.org/web/20190312214838/https://www.instagram.com/aboutflegalfterms/api/
                                                                                                                  Case 1:19-cv-09617-KPF Document 67-19 Filed 06/21/21 Page 2 of 7                           o   •••   tr       IA CD
INTERNET    CHIVE   https://www.instagram.comiabouMegalftermsiapii                                                                  Go FEB MAR APR
111111110111117,279             ptures
                    '30 Apr 2012 - 14 Jan 2021
                                                 f   f                                                                              12
                                                                                                                              2018 2019 2020




                                                                         ABOUT

                                                                                                             Platform Policy
                                                                           Company
                                                                                                             By using the Instagram Platform, you agree to this policy. By "Platform" we mean a set of
                                                                            Press                            APIs, SDKs, plugins, code, specifications, documentation, technology, and services (such as
                                                                                                             content) that enable others, including application developers and website operators, to
                                                                                                             retrieve data from Instagram or provide data to us. We reserve the right to change this
                                                                            Jobs                             policy at any time without notice, so please check it regularly. Your continued use of the
                                                                                                             Instagram Platform constitutes acceptance of any changes. You also agree to and are
                                                                         LEGAL                               responsible for ensuring that you comply with the Instagram Terms of Use and Instagram
                                                                                                             Community Guidelines.

                                                                            Terms                            We provide the Instagram Platform to support several types of apps and services. First, we
                                                                                                             provide them to help members of our community share their own content with apps or
                                                                                                             services. We also support apps and services that help brands and advertisers understand and
                                                                            Privacy                          manage their audience, develop their content strategy, and obtain digital rights. Finally, we
                                                                                                             provide the Instagram Platform to help broadcasters and publishers discover content, get
                                                                            Platform                         digital rights to media, and share media using web embeds. The Instagram Platform is not
                                                                                                             intended for other types of apps or services. For those we do support, the following terms
                                                                                                             and information also apply:
                                                                            Libraries

                                                                                                             A. General Terms
                                                                                                                1. Ensure your app is stable and easily navigable. For example, verify that you have
                                                                                                                   integrated Login correctly. Your app shouldn't crash or hang during the testing
                                                                                                                   process.
                                                                                                                2. Don't confuse, deceive, defraud, mislead, or harass anyone.
                                                                                                                3. Be transparent about your identity and your app's identity.
                                                                                                                4. Don't use the Instagram Platform for any app that constitutes, promotes or is used in
                                                                                                                   connection with spyware, adware, or any other malicious programs or code.
                                                                                                                5. Don't store or cache Instagram login credentials.
                                                                                                                6. Follow any instructions we include in our technical documentation.
                                                                                                                7. Provide meaningful customer support for your app, and make it easy for people to
                                                                                                                   contact you.
                                                                                                                8. Provide a publicly accessible privacy policy that tells people what you collect and how
                                                                                                                                                                                                                                      3:39 PM
                                                                                                                                                                                                                            ^   1:14 2/10/2021
                                                                                                                                                                                                                                    NEWS000157
            Ca 4                                            v.,eb.archive.orgiweb/20190312214838/https://www.instagram.com/aboutilegaliterms/api/
                                                                                                                          Case 1:19-cv-09617-KPF Document 67-19 Filed 06/21/21 Page 3 of 7                              Q   ••• CI CZ         III\ CD Cs)            E




                                                   https:
INTIRNIll   IC) IV(   https://www.instagram.corniabout/legaUterms/api/                                                            Go    FEB MAR APR

11111111M1111110      17,279 captures
                      10 Apr 2012 - 14 Jan 2027
                                                                                                                                             12
                                                                                                                                       2018 2019 2020                                                                                        1r About this ca ture

                                                                                                                         8. Provide a publicly accessible privacy policy that tells people what you collect and how
                                                                                                                            you will use this information.

                                                                                                                         9. If you allow third parties to serve content, including advertisements, or collect
                                                                                                                            information directly from visitors, including placing or recognizing cookies on visitors'
                                                                                                                            browsers, disclose this in your privacy policy.
                                                                                                                        10. Comply with your privacy policy.
                                                                                                                        11. Comply with any requirements or restrictions imposed on usage of Instagram user
                                                                                                                            photos and videos ("User Content") by their respective owners. You are solely
                                                                                                                            responsible for making use of User Content in compliance with owners' requirements
                                                                                                                            or restrictions.
                                                                                                                        12. Remove within 24 hours any User Content or other information that the owner asks
                                                                                                                            you to remove.
                                                                                                                        13. Obtain a person's consent before including their User Content in any ad.
                                                                                                                        14. Only store or cache User Content for the period necessary to provide your app's
                                                                                                                            service.
                                                                                                                        15. If you store or cache User Content, keep it up to date. For example, if a user marks a
                                                                                                                            photo as "private", you must reflect that change by removing the content as soon as
                                                                                                                            reasonably possible.
                                                                                                                        16. Don't use the Instagram Platform to simply display User Content, import or backup
                                                                                                                            content, or manage Instagram relationships, without our prior permission.
                                                                                                                        17. Don't participate in any "like", "share", "comment" or "follower" exchange programs.
                                                                                                                        18. Don't use follower information for anything other than analytics without our prior
                                                                                                                            permission. For example, don't display these relationships in your app.
                                                                                                                        19. Only use the POST and DELETE endpoints after a business has taken an explicit action
                                                                                                                            in your app requesting you to do so.
                                                                                                                        20. Only use the POST and DELETE likes, comments, and relationships endpoints to
                                                                                                                            enable businesses to manage communication with people who have expressed
                                                                                                                            interest in them. Don't use these endpoints for non-business purposes.
                                                                                                                        21. Only use the INSIGHTS DATA endpoint to inform the account holder of their own
                                                                                                                            analytics information. Do not use it for any other service and do not share it with any
                                                                                                                            third parties.
                                                                                                                        22. Ensure your comments are uniquely tailored for each person. Don't post
                                                                                                                            unauthorized commercial communications or spam on Instagram.
                                                                                                                        23. Don't enable a business to take more than one action on Instagram at a time.
                                                                                                                        24. Respect the limits we've placed on Instagram functionality and the way Instagram
                                                                                                                            looks and functions. Don't offer experiences that change it.
                                                                                                                        25. Don't attempt to build an ad network on Instagram.
                                                                                                                        26. Don't attempt to identify groups of individuals or create demographic clusters for the
                                                                                                                            purpose of contacting or targeting Instagram members on or off Instagram.
                                                                                                                                                                                                                                                    3:39 PM
                                                                                                                                                                                                                                        /‘   11))) 2/10/2021
                                                                                                                                                                                                                                                 NEWS000158
E                    C   I      G                                  https://web.archive.org/web/20190312214838/https://www.instagram.com/about/legal/terms/api/
                                                                                                                                       Case 1:19-cv-09617-KPF Document 67-19 Filed 06/21/21 Page 4 of 7                             E   •••    III\ CD
    INT    nor*          (1, 1 1. 1L   https://www.instagram.comiaboutlegaUtermsiapi/                                                           Go   FEB MAR APR                                                                                                      A

    1   2 1/211/11            1110     17 279 captures                                                                                                 1    12
                                       33 Apr 2012 - !1 2021.                                                     a....,J1111111111161inisisiii      2018   2019 2020                                                                          V About this capture

                                                                                                                                     27. Protect the information you receive from us against unauthorized access, use, or
                                                                                                                                         disclosure. For example, don't use data obtained from us to provide tools that are
                                                                                                                                         used for surveillance.
                                                                                                                                     28. Don't transfer any data that you receive from us (including anonymous, aggregate, or
                                                                                                                                         derived data) to any ad network, data broker, influencer network, or other advertising
                                                                                                                                         or monetization-related service.
                                                                                                                                     29. You can administer a promotion on Instagram if you comply with Instagram's
                                                                                                                                         promotions policies and all applicable laws and regulations.
                                                                                                                                     30. Only incentivize a person to log into your app or enter a promotion. Don't incentivize
                                                                                                                                         other actions.
                                                                                                                                     31. If you want to facilitate or promote online gambling, online real money games of skill,
                                                                                                                                         or online lotteries, get our written permission before using any of our products.
                                                                                                                                     32. Don't use an unreasonable amount of bandwidth, or adversely impact the stability of
                                                                                                                                         Instagram.com servers or the behavior of other apps using the Instagram Platform.
                                                                                                                                     33. Don't reverse engineer the Instagram APIs or any of Instagram's apps.
                                                                                                                                     34. Don't sell, lease, or sublicense the Instagram Platform or any data derived through
                                                                                                                                         the Platform.
                                                                                                                                     35. Comply with all applicable laws or regulations. Don't provide or promote content that
                                                                                                                                         violates any rights of any person, including but not limited to intellectual property
                                                                                                                                         rights, rights of privacy, or rights of personality. Don't expose Instagram or people
                                                                                                                                         who use Instagram to harm or legal liability.


                                                                                                                                   B. Sharing to Stories
                                                                                                                                      1. Stories must not include any logos, watermarks, calls-to-action, other promotional
                                                                                                                                         content.
                                                                                                                                      2. Additional policies for Stories with Attribution: a. Stories must not be generic (i.e.,
                                                                                                                                         only enable people to share unique and personal content). b. If a person clicks on
                                                                                                                                         your Story, ensure you direct them to an experience that enhances the Story and/or
                                                                                                                                         enables them to create their own Story.


                                                                                                                                   C. Brand Assets
                                                                                                                                   Comply with Instagram's Brand Guidelines. Don't use the trademarks of Instagram or its
                                                                                                                                   affiliates without written permission, including as authorized by applicable brand guidelines.


                                                                                                                                   D. Things you should know
                                                                                                                                      1. Instagram primarily communicates with developers through email. Please ensure that
                                                                                                                                         the email addresses associated with your Instagram account are current and that you
                                                                                                                                             • cll.
                                                                                                                                                                                                                                                       3:40 PM
                                                                                                                                                                                                                                              (1)))   2/10/2021
                                                                                                                                                                                                                                                      NEWS000159
-> C' Q                               0   &   https://vvetiarchive.org/web/20190312214838/https://www.instagram.com/about/legaliterms/api/
                                                                                                                    Case 1:19-cv-09617-KPF Document 67-19 Filed 06/21/21 Page 5 of 7
           https://www.instagram.comiaboutilegalitermsfapii                                                                          Go      FEB MAR APR

          17 279 captures                                                                                                                     4   12
          30 Apr 2 12- 14 Jai, 2021                                                                                                       2018 2019 2020                                                                     • About this capture


                                                                                                                           1. Instagram primarily communicates with developers through email. Please ensure that
                                                                                                                              the email addresses associated with your Instagram account are current and that you
                                                                                                                              don't filter out these messages.
                                                                                                                           2. Instagram may rate limit or block apps that make a large number of calls to the API
                                                                                                                              that are not primarily in response to direct user actions.
                                                                                                                           3. Enforcement is both automated and manual, and can include disabling your app,
                                                                                                                              restricting you and your app's access to Instagram Platform, requiring that you delete
                                                                                                                              data, terminating our agreements with you or any other action that we deem
                                                                                                                              appropriate.
                                                                                                                           4. Instagram may change, suspend, or discontinue the availability of any Instagram
                                                                                                                              Platform at any time. In addition, Instagram may impose limits on certain features and
                                                                                                                              services or restrict your access to parts or all of the Instagram APIs or the Instagram
                                                                                                                              website without notice or liability.
                                                                                                                           5. If Instagram elects to provide you with support or modifications for the Instagram
                                                                                                                              Platform, this support may be terminated at any time without notice to you.
                                                                                                                           6. Instagram reserves the right to charge fees for future use of or access to the
                                                                                                                              Instagram Platform.
                                                                                                                           7. Instagram doesn't guarantee that the Instagram Platform is free of inaccuracies,
                                                                                                                              errors, bugs, or interruptions, or is reliable, accurate, complete, or otherwise valid.
                                                                                                                           8. Licensed Uses and Restrictions: The Instagram Platform is owned by Instagram and is
                                                                                                                              licensed to you on a worldwide (except as limited below), non-exclusive, non-
                                                                                                                              sublicenseable basis in accordance with these terms. Your license to the Instagram
                                                                                                                              Platform continues until it is terminated by either party. Please note that User Content
                                                                                                                              is owned by users and not by Instagram. All rights not expressly granted to you are
                                                                                                                              reserved by Instagram.
                                                                                                                           9. You represent and warrant that you own or have secured all rights necessary to
                                                                                                                              display, distribute and deliver all content in your app or website. To the extent your
                                                                                                                              users are able to share content from your app or website on or through Instagram,
                                                                                                                              you represent and warrant that you own or have secured all necessary rights for them
                                                                                                                              to do so in accordance with Instagram's available functionality.
                                                                                                                         10. You represent and warrant that you satisfy all licensing, reporting, and payout
                                                                                                                             obligations to third parties in connection with your app or website.
                                                                                                                         11. You give us all rights necessary to enable your app to work with Instagram, including
                                                                                                                             the right to incorporate information you provide to us into other parts of Instagram,
                                                                                                                             and the right to attribute the source of information using your name and logos.
                                                                                                                         12. You are responsible for restricting access to your content in accordance with all
                                                                                                                             applicable laws and regulations, including geo-filtering or age-gating access where
                                                                                                                             required.
                                                                                                                         13. You grant us and our affiliates a non-exclusive, transferable, sub-licensable, royalty-
                                                                                                                             free, worldwide license to use any data, content, and other information made
                                                                                                                             available by you or on your behalf in connection with your use of our Platform. This                                   V
                                                                                                                                                                                                                                    3:40 PM
                                                                                                                                                                                                                         to 0)))
                                                                                                                                                                                                                                   2/10/2021
                                                                                                                                                                                                                                   NEWS000160
    4      C                                      V I         https://web.archive.org/web/20190312214838/https://www.instagram.com/about/legal/terms/api/
                                                                                                                                  Case 1:19-cv-09617-KPF Document 67-19 Filed 06/21/21 Page 6 of 7                                8   0        III\ CD ®
INTERNET   C   IV E   https://www.instagram.com/aboutilegaUterms/apii                                                                      Go   FEB MAR APR

111111111111m0        17 279 captures
                      30 Apr 2012 - 14 Jan 202'
                                                      I   j     I   I   j   I   j   j     I   j   l   I   j   I                                   1
                                                                                                                                                2018
                                                                                                                                                           111
                                                                                                                                                           2020                                                                                • About this as



                                                                                                                                13. You grant us and our affiliates a non-exclusive, transferable, sub-licensable, royalty-
                                                                                                                                    free, worldwide license to use any data, content, and other information made
                                                                                                                                    available by you or on your behalf in connection with your use of our Platform. This
                                                                                                                                    license survives even if you stop using the platform feature. You are responsible for
                                                                                                                                    obtaining the necessary rights from all applicable rights holders to grant this license.
                                                                                                                                    Any API made available by you or on your behalf in connection with the platform
                                                                                                                                    features is deemed part of your app.
                                                                                                                                14. Disclaimer of Any Warranty: Instagram Platform and all data derived through such
                                                                                                                                    Platform are provided "as is" with no warranty, express or implied, of any kind and
                                                                                                                                    Instagram expressly disclaims any and all warranties and conditions, including but not
                                                                                                                                    limited to, any implied warranty of merchantability, fitness for a particular purpose,
                                                                                                                                    availability, security, title and non-infringement You are solely responsible for any
                                                                                                                                    damage that results from the use of any Instagram Platform and all any data derived
                                                                                                                                    through such Platform including, but not limited to, any damage to your computer
                                                                                                                                    system or loss of data.
                                                                                                                                15. Limitation of Liability: Instagram shall not, under any circumstances, be liable to you
                                                                                                                                    for any indirect, incidental, consequential, special or exemplary damages arising out
                                                                                                                                    of or in connection with use of the Instagram Platform and any data derived through
                                                                                                                                    such Platform, whether based on breach of contract, breach of warranty, tort
                                                                                                                                    (including negligence, product liability or otherwise), or any other pecuniary loss,
                                                                                                                                    whether or not Instagram has been advised of the possibility of such damages. Under
                                                                                                                                    no circumstances shall Instagram be liable to you for any amount
                                                                                                                                16. Release and Waiver To the maximum extent permitted by applicable law, you hereby
                                                                                                                                    release and waive all claims against Instagram, and its subsidiaries, affiliates, officers,
                                                                                                                                    agents, licensors, co-branders or other partners, and employees from any and all
                                                                                                                                    liability for claims, damages (actual and/or consequential), costs and expenses
                                                                                                                                    (including litigation costs and attorneys' fees) of every kind and nature, arising from
                                                                                                                                    or in any way related to your use of the Instagram Platform and data derived through
                                                                                                                                    such Platform. If you are a California resident, you waive your rights under California
                                                                                                                                    Civil Code 1542, which states, "A general release does not extend to claims which the
                                                                                                                                    creditor does not know or suspect to exist in his favor at the time of executing the
                                                                                                                                    release, which if known by him must have materially affected his settlement with the
                                                                                                                                    debtor." You understand that any fact relating to any matter covered by this release
                                                                                                                                    may be found to be other than now believed to be true and you accept and assume
                                                                                                                                    the risk of such possible differences in fact. In addition, you expressly waive and
                                                                                                                                    relinquish any and all rights and benefits which you may have under any other state
                                                                                                                                    or federal statute or common law principle of similar effect, to the fullest extent
                                                                                                                                    permitted by law.
                                                                                                                                17. Hold Harmless and Indemnify: To the maximum extent permitted by applicable law,
                                                                                                                                    you agree to hold harmless and indemnify Instagram and its subsidiaries, affiliates,
                                                                                                                                    officers, agents, licensors, co-branders or other partners, and employees from and
                                                                                                                                    against any third-party claim arising from or in any way related to your use of the
                                                                                                                                    Instagram Platform and any data derived through the Platform, including any liability
                                                                                                                                    or ex • ense arisin. from all claims losses dama es actual and or consee uential                                             V
                                                                                                                                                                                                                                                    3:40 PM
•               [E        11,1                    e                 w               6i;                                                                                                                                                   ig
                                                                                                                                                                                                                                                   2/10/2021
                                                                                                                                                                                                                                                  NEWS000161
"Th
                                                 V a   https://web.archive.org/web/20190312214838/https://www.instagram.com/about/legal/terms/api/
                                                                                                                           Case 1:19-cv-09617-KPF Document 67-19 Filed 06/21/21 Page 7 of 7                                                 *   III\ CD ®                E
                     https://www.instagram.corniaboutilegaMerms/api/                                                                           FEB   i.iAR   APR
INTERNET   CI IV E
                                                                                                                                                                                                                                                                  0      "
.01/1010             17,279 captures                                                                                                                 12      10°                                                                                            19
                     30 Apr 2012 - 14 Jan 2021                                                                                                2018 2019 2020                                                                                     v' About this capture


                                                                                                                                     no circumstances shall Instagram be liable to you for any amount
                                                                                                                              16. Release and Waiver: To the maximum extent permitted by applicable law, you hereby
                                                                                                                                  release and waive all claims against Instagram, and its subsidiaries, affiliates, officers,
                                                                                                                                  agents, licensors, co-branders or other partners, and employees from any and all
                                                                                                                                  liability for claims, damages (actual and/or consequential), costs and expenses
                                                                                                                                  (including litigation costs and attorneys' fees) of every kind and nature, arising from
                                                                                                                                  or in any way related to your use of the Instagram Platform and data derived through
                                                                                                                                  such Platform. If you are a California resident, you waive your rights under California
                                                                                                                                  Civil Code 1542, which states, "A general release does not extend to claims which the
                                                                                                                                  creditor does not know or suspect to exist in his favor at the time of executing the
                                                                                                                                  release, which if known by him must have materially affected his settlement with the
                                                                                                                                  debtor." You understand that any fact relating to any matter covered by this release
                                                                                                                                  may be found to be other than now believed to be true and you accept and assume
                                                                                                                                  the risk of such possible differences in fact. In addition, you expressly waive and
                                                                                                                                  relinquish any and all rights and benefits which you may have under any other state
                                                                                                                                  or federal statute or common law principle of similar effect, to the fullest extent
                                                                                                                                  permitted by law.
                                                                                                                              17. Hold Harmless and Indemnify: To the maximum extent permitted by applicable law,
                                                                                                                                  you agree to hold harmless and indemnify Instagram and its subsidiaries, affiliates,
                                                                                                                                  officers, agents, licensors, co-branders or other partners, and employees from and
                                                                                                                                  against any third-party claim arising from or in any way related to your use of the
                                                                                                                                  Instagram Platform and any data derived through the Platform, including any liability
                                                                                                                                  or expense arising from all claims, losses, damages (actual and/or consequential),
                                                                                                                                  suits, judgments, litigation costs and attorneys' fees, of every kind and nature.
                                                                                                                                  Instagram shall use good faith efforts to provide you with written notice of such
                                                                                                                                  claim, suit or action.
                                                                                                                              18. Relationship of the Parties: Notwithstanding any provision hereof, for all purposes of
                                                                                                                                  the Instagram Platform Terms, you and Instagram shall be and act independently and
                                                                                                                                  not as partner, joint venturer, agent, employee or employer of the other. You don't
                                                                                                                                  have any authority to assume or create any obligation for or on behalf of Instagram,
                                                                                                                                  express or implied, and you must not attempt to bind Instagram to any contract.
                                                                                                                              19. Invalidity of Specific Terms: If any provision of the Instagram Platform Terms is found
                                                                                                                                  by a court of competent jurisdiction to be invalid, the parties nevertheless agree that
                                                                                                                                  the court should endeavor to give effect to the parties' intentions as reflected in the
                                                                                                                                  provision and that the other provisions remain in full force and effect.
                                                                                                                              20. No Waiver of Rights by Instagram: Instagram's failure to exercise or enforce any right
                                                                                                                                  or provision of the lnstagram Platform Terms shall not constitute a waiver of such
                                                                                                                                  right or provision.




                                                                                 ABOUT US   SUPPORT   PRESS   API   JOBS   PRIVACY    TERMS                                                                                2019 INSTAGRAM
                                                                                                                                                                                                                                                                         V


                                                                                                      a                                                                                                                                         (10
                                                                                                                                                                                                                                                       3:41 PM
                                                                                                                                                                                                                                                      2/10/2021
                                                                                                                                                                                                                                                      NEWS000162
